J-S21018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: M.E.L., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.D.L., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 479 MDA 2022


              Appeal from the Decree Entered February 22, 2022,
                in the Court of Common Pleas of York County,
                    Orphans' Court at No(s): 2021-0212a.


BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: SEPTEMBER 9, 2022

        Appellant D.D.L. (Father) appeals the decree terminating his parental

rights to his five-year-old daughter, M.E.L. (the Child) pursuant to the

Adoption Act. See 23 Pa.C.S.A. § 2511(a)(1) and (b). C.J. (Mother) brought

the termination petition, wherein she averred that T.V. (Boyfriend) intended

to adopt the Child. On appeal, Father argues that Mother’s petition was not

cognizable, because she failed to strictly comply with the Act’s statutory

requirements; Father argues further that Mother’s failure to comply was not

excused by either of the Act’s statutory exceptions. See 23 Pa.C.S.A. §§ 2901,

2903. In the alternative, Father argues that termination was improper under

Section 2511(b). After review, we conclude the orphans’ court did not err

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S21018-22



when it found Mother established grounds under Section 2511(b); however,

the orphans’ court did not first determine whether Mother satisfied the “cause

shown” exception under Section 2901. Therefore, we vacate the termination

decree and remand.

       The record discloses the following procedural and factual history: Child

was born in 2016. It is unclear when Mother and Father ended their

relationship, but Mother averred in her petition that they divorced in July

2018. Originally, Mother had shared custody with Father, who lived with the

Paternal Grandparents. Mother alleged that the Parental Grandparents had

been “doing a lot of that work that [Father] should’ve been doing,” and they

eventually kicked him out of their home. See N.T., 2/22/22, at 5. In March

2018, Mother began a romantic relationship with Boyfriend.               Around

September 2019, Father signed an agreement providing Mother with sole

physical and legal custody of the Child. Since then, Father has not seen or

communicated with the Child.            Mother testified that she terminated the

Father’s child support obligation, because she “didn’t see a point in someone

paying for someone they don’t see.” Id. at 9.

       In October 2021, Mother and Boyfriend petitioned to terminate Father’s

rights under 23 Pa.C.S.A. § 2511(a)(1) and (b) of the Adoption Act; they

averred Boyfriend intended to adopt the Child.1 The orphans’ court held a
____________________________________________


1 According to the court, the Paternal Grandparents sought custody soon after
the filing of the termination petition. Mother testified that the Paternal
Grandparents see the Child once or twice per month.


                                           -2-
J-S21018-22



hearing on February 22, 2022. Notably, Father failed to appear despite having

been properly served.2

       In Father’s absence, Mother presented testimony and evidence that

termination was warranted under Section 2511(a)(1) and (b). She testified

that the Child had not seen Father since September 2019, and that the Child

considers Boyfriend to be her father. The family consists of Child, Mother,

Boyfriend, the Child’s half-brother (the son of Mother and the Boyfriend), and

the Boyfriend’s other son from a previous relationship (who is the same age

as the Child). Id. at 14. Boyfriend testified about his positive relationship

with the Child. Finally, the court heard from the Child’s counsel.3 Counsel

represented to the court that the Child refers to Boyfriend as “daddy.” Counsel

asked the Child whether she knew anyone by Father’s first name. The Child

said there is a boy in her school by that name. Counsel informed the court

that the Child has a positive relationship with Paternal Grandparents, but that

she wants to share the last name of her half-sibling and Boyfriend’s other son.

Counsel represented that the orphans’ court should terminate Father’s rights.



____________________________________________


2 The Paternal Grandparents’ counsel, Attorney Clark, was present for the
termination proceedings, having received permission from Mother’s counsel
and Child’s counsel to observe. See N.T. at 16. The Grandparents were not
parties to the termination proceeding, and Attorney Clark did not take part in
the hearing.

3 Presumably, counsel represented the Child pursuant to 23 Pa.C.S.A. §
2313(a), although no formal appointment appears in the record.


                                           -3-
J-S21018-22



       The orphans’ court granted the termination petition under 23 Pa.C.S.A.

§ 2511(a)(1) and (b).4         Father timely-filed this appeal.   He presents the

following issues for our review:

          1. Whether the orphans’ court erred as a matter of law
             and/or abused its discretion in finding that Mother
             established by clear and convincing evidence that
             Father’s parental rights should be involuntarily
             terminated without Mother also terminating her parental
             rights where it was proposed that Mother’s Boyfriend
             would also be adopting the Child?

          2. Whether the orphans’ court erred as a matter of law
             and/or abused its discretion in failing to give primary
             consideration to the developmental and emotional needs
             and welfare of the Child when involuntarily terminating
             Father’s parental rights?

Father’s Brief at 5.

       The relevant scope and standard of review are as follows:

          In cases concerning the involuntary termination of parental
          rights, appellate review is limited to a determination of
          whether the decree of the termination court is supported by
          competent evidence. See In re Adoption of L.J.B., 18
          A.3d 1098, 1107 (Pa. 2016) (Opinion Announcing the
          Judgment of the Court), citing Adoption of B.D.S., 431
          A.2d 203, 207 (Pa. 1981). This standard of review […]
          requires appellate courts to accept the findings of fact and
          credibility determinations of the trial court if they are
____________________________________________


4 At that point, the court immediately proceeded to the adoption petition. The
court recognized that the formal adoption could not occur until the termination
was finalized. Still, the court conducted the adoption hearing, found that
adoption was in the Child’s best interests, but deferred signing the adoption
decree until the termination issue was settled. Typically, an adoption hearing
is conducted after termination’s the 30-day appeal period had expired.
Because no one has challenged the court’s procedure, we make no comment
on its propriety.


                                           -4-
J-S21018-22


         supported by the record, but it does not require the
         appellate court to accept the lower court's inferences or
         conclusions of law. See In re Adoption of S.P., 47 A.3d
         817, 826 (Pa. 2012). That is, if the factual findings are
         supported, we must determine whether the trial court made
         an error of law or abused its discretion. See S.P., 47 A.3d
         at 826. An abuse of discretion does not result merely
         because the reviewing court might have reached a different
         conclusion; we reverse for an abuse of discretion “only upon
         demonstration of manifest unreasonableness, partiality,
         prejudice, bias, or ill will.” Id. Thus, absent an abuse of
         discretion, an error of law, or insufficient evidentiary support
         for the trial court's decision, the decree must stand. See id.
         at 821. […] “We must employ a broad, comprehensive
         review of the record in order to determine whether the trial
         court's decision is supported by competent evidence.” S.P.,
         47 A.3d at 821 (internal citation and quotation omitted).

In re Adoption of C.M., 255 A.3d 343, 358-59 (Pa. 2021) (some citations

omitted).

      The sole purpose of the involuntary termination of parental rights is to

facilitate adoption. In re B.E., 377 A.2d 153, 155 (Pa. 1977). Adoption is a

statutory right; because a termination petition filed by one parent against the

other must occur in the context of an anticipated adoption, the parent seeking

termination must strictly comply with all pertinent provisions of the

Adoption Act in order for the adoption to be valid. In re Adoption of M.R.D.,

145 A.3d 1117, 1120 (Pa. 2016) (citing In re Adoption of R.B.F., 803 A.2d

1195, 1199 (Pa. 2002)) (emphasis added).

      Section 2512 of the Adoption Act designates who may file an involuntary

termination petition, as well as the required contents of such a petition. That

section states, in relevant part:



                                      -5-
J-S21018-22


         (a) Who may file. — A petition to terminate parental rights
         with respect to a child under the age of 18 years may be
         filed by any of the following:

            (1)   Either parent when termination is sought
                  with respect to the other parent.

            (2)   An agency.

                  [***]

         (b) Contents. — The following apply:

            (1) The petition shall set forth specifically those grounds
            and facts alleged as the basis for terminating parental
            rights.

            (2) […] [T]he petition filed under this section shall
            also contain an averment that the petitioner will
            assume custody of the child until such time as the
            child is adopted.

            (3) If the petitioner is a parent and section 2514 (relating
            to special provisions when the child conceived as a result
            of rape or incest) applies, or if the petitioner is an agency,
            the petitioner shall not be required to aver that an
            adoption is presently contemplated nor that a person
            with a present intention to adopt exists.

23 Pa.C.S.A. § 2512(a), (b) (emphasis added).

      Typically, the Adoption Act requires both parents to relinquish their

parental rights, either voluntarily or involuntarily.        See generally 23

Pa.C.S.A. §§ 2501-2521, 2711.            The purpose of the relinquishment

requirement is to sever the legal ties between the child and the natural

parents, thereby allowing the child to be adopted into a new family unit. See

M.R.D., 145 A.3d at 1128.

      There are two exceptions that allow a parent to retain parental rights,

while allowing the child to be adopted. The first is the spousal exception under


                                      -6-
J-S21018-22



23 Pa.C.S.A. § 2903, which permits a parent to consent to the adoption by a

spouse (i.e., the stepparent) while keeping intact their own legal relationship

with the child.5      See M.R.D., 145 A.3d at 1120-21.       Our courts have

recognized a second exception under 23 Pa.C.S.A. § 2901, which gives the

trial court discretion to grant an adoption in limited circumstances where the

party cannot meet the statutory requirements but has demonstrated cause

for the noncompliance.6 Id. at 1121 (citing R.B.F., 803 A.2d at 1201-02)

(holding that same-sex couples may pursue Section 2901, where prior to the

legalization7 of same-sex marriage, they could not satisfy the spousal

exception under Section 2903). This second exception under Section 2901 is

known as the “cause shown” exception.

       If neither of these exceptions applies, then the proposed adoption –

averred by the petitioner-parent under Section 2512(b) – is invalid. See also

____________________________________________


5The provision states, verbatim: “Whenever a parent consents to the adoption
of his child by his spouse, the parent-child relationship between him and his
child shall remain whether or not he is one of the petitioners in the adoption
proceeding.” 23 Pa.C.S.A. § 2903.

6  The provision states, verbatim: “Unless the court for cause shown
determines otherwise, no decree of adoption shall be entered unless the
natural parent or parents' rights have been terminated, the investigation
required by section 2535 (relating to investigation) has been completed, the
report of the intermediary has been filed pursuant to section 2533 (relating to
report of intermediary) and all other legal requirements have been met. If all
legal requirements have been met, the court may enter a decree of adoption
at any time." 23 Pa.C.S.A. § 2901.

7  See Obergefell v. Hodges, 135 S.C.t. 2584, 576 U.S. 644 (2015)
(legalizing same-sex marriage).


                                           -7-
J-S21018-22



M.R.D., 145 A.3d at 1120. And if the proposed adoption is invalid, then the

termination petition is not cognizable, and any subsequent termination order

cannot stand. M.R.D., 145 A.3d at 1120, 1130; see also L.J.B., 18 A.3d at

1107 (Opinion Announcing the Judgment of the Court).

        Here, because Mother is a parent, her termination petition had to include

an averment that another individual intended to adopt the Child. See 23 Pa.

C.S.A. § 2512(b). Additionally, because Mother sought to retain her parental

rights while terminating Father’s rights, she had to meet either the spousal

exception under Section 2903 or the “cause shown” exception under Section

2901.

        On appeal, Father argues that Mother did not meet either exception.

First, he claims that Mother could not satisfy the spousal exception, because

Mother and Boyfriend are unmarried. See In re Adoption of J.D.S., 763

A.2d 867, 871 (Pa. Super. 2000) (holding that the spousal provision “applies

only to ‘stepparent’ situations and has no application to those whose

relationship is not a legally recognized marriage.”); see also R.B.F., 803 A.2d

at 1199-1200.

        Second, Father argues that Mother did not satisfy the “cause shown”

exception under Section 2901.       According to Father, Mother did not even

address the “cause shown” exception at the termination hearing.          For this

reason, Father concludes the court erred when it granted Mother’s petition.

Moreover, Father maintains that, as a matter of law and public policy, we must

hold that the “cause shown” exception never applies in this situation, where

                                       -8-
J-S21018-22



one parent seeks to terminate the rights of another parent so as to facilitate

an adoption by an unmarried significant other.

       In a joint brief, Mother and the Child’s counsel concede that Mother did

not meet the spousal exception under Section 2903. While they argue Mother

satisfied the “cause shown” exception under Section 2901, their primary

argument is the Father waived his challenge for raising it for the first time on

appeal.    See    Pa.R.A.P.      302(a).       Implicitly   recognizing   that   Father’s

constitutional rights are at stake, Mother and the Child’s counsel maintain that

parties may waive rights, “even due process rights and other rights of

constitutional magnitude.” Berry v. Berry, 197 A.3d 788, 795 (Pa. Super.

2018) (citing Tecce v. Hally, 106 A.3d 728, 732 (Pa. Super. 2014)). See

also, e.g., C.M., 255 A.3d at 358 (“A parent’s rights to make decisions

concerning the care, custody, and control of his or her children is among the

oldest of fundamental rights.”) (citations omitted).

       Thus, before we reach the merits, we must address whether Father

preserved his claim. Essentially, Father challenges whether Mother’s evidence

was sufficient to grant her relief under the Adoption Act.8
____________________________________________


8  We recognize that Father’s challenge might be viewed as a standing claim.
See J.D.S., 763 A.2d at 869 (holding that the stepfather lacked standing to
file the termination petition against the father under Section 2512, where the
stepfather and mother were separated). If Father presented a standing
question, we would have no choice but to deem it waived. See In re
Adoption of Z.S.H.G., 34 A.3d 1283, 1288-90 (Pa. Super. 2011) (observing
that standing is no longer a jurisdictional prerequisite to a court conducting a
termination proceeding and concluding that standing can be waived) (relying
(Footnote Continued Next Page)


                                           -9-
J-S21018-22



       Here, Mother had to establish the grounds for involuntary termination

under 23 Pa.C.S.A. § 2511(a) and (b). See In re C.M.K., 203 A.3d 258, 261-

62 (Pa. Super. 2019) (holding that termination requires a bifurcated analysis,

where the petitioner must first establish grounds under Section 2511(a)

before proceeding to Section 2511(b)). She also had to establish that the

petition was cognizable under either the spousal exception or the “cause

shown” exception. See 23 Pa.C.S.A. §§ 2903, 2901; M.R.D., 145 A.3d at

1123. Both analyses required proof by clear and convincing evidence. This

was the prima facie case Mother had to establish.9

       The issue of sufficiency – i.e., whether a party established the prima

facie case – may be raised for the first time on appeal. For example, Father

relies on V.W. v. Department of Public Welfare, 51 A.3d 282 (Pa. Cmwlth.

2012), where our sister appellate Court ruled that a local children and youth

services agency was required to present a prima facie case despite the

____________________________________________


on In re Nomination Petition of deYoung, 903 A.2d 1164 (Pa. 2006)). But
the precise issue here is not whether Mother and Boyfriend had standing to
file a termination and adoption petition, but whether they proved the
necessary requirements to obtain relief under the law.
9 By contrast, if the petitioner is a local children and youth services agency,
the petitioner does not have to aver that an adoption is contemplated. See
23 Pa.C.S.A. § 2512(b)(3).

Likewise, if the petitioner is a parent whose child was conceived by rape or
incest, the petitioner is similarly relieved from having to establish that an
adoption is presently contemplated. Id.; see also 23 Pa.C.S.A. § 2514; and
see Interest of Z.E., 2019 WL 3779711, at *1-8. (Pa. Super. 2019) (non-
precedential decision).


                                          - 10 -
J-S21018-22



parent’s nonappearance at an expungement hearing.10 We also observe

D’Errico v. W.C.A.B. (City of Philadelphia), 735 A.2d 161, 156-66 (Pa.

Cmwlth. 1999), where a claimant in a worker’s compensation matter was still

required to establish a prima facie case, even though the employer was barred

from presenting any affirmative defenses or from challenging any of the

factual allegations contained in the claimant’s petition. Id.

       A similar rule applies here. Mother was still obligated to demonstrate

that she met the legal requirements under the Adoption Act to obtain a

termination decree, notwithstanding Father’s failure to appear at the hearing.

Because Father timely-filed his appeal and included this issue in his Pa.R.A.P.

1925(b) statement, Father preserved the question of whether Mother was

entitled to relief.

       Turning the merits of Father’s claim, we must determine whether Mother

satisfied the “cause shown” exception. In her joint Brief, Mother advances

several reasons why the proposed adoption by Boyfriend serves the underlying

purpose of the Adoption Act’s relinquishment requirement, and that

relinquishment of her rights is unnecessary under the circumstances of this

case. See Joint Brief at 12-15.
____________________________________________


10The mother sought to expunge her record as a perpetrator of child abuse
under the Child Protective Services Law. See 23 Pa.C.S.A. § 6341(a)(2).
Under the circumstances of that case, the agency – not the mother – had the
burden of proof at the expungement hearing. The Commonwealth Court
concluded that even though the mother failed to appear at the hearing, the
agency still had the burden of proving the existence of substantial evidence
supporting the indicated report of child abuse. V.W., 51 A.3d at 285-86 (Pa.
Cmwlth. 2012).

                                          - 11 -
J-S21018-22



       Mother cites the fact that the Child does not know Father, and that the

Child wishes to share the surname of Boyfriend and her half-sibling. She

distinguishes that her “new family unit” from the “hybrid relationship” that

M.R.D. forbade; there, a mother sought to retain her rights while allowing the

maternal grandfather to adopt the children.11          Here, Mother contends her

purposed adoption by Boyfriend would protect the integrity and stability of

their new family unit.

       However, Mother advanced none of these reasons to the orphans’ court.

And the orphans’ court never decided whether Mother satisfied the “cause

shown” exception. Instead, the court believed Father’s appeal was premature,

and that he could not raise this issue before the entry of the adoption decree.

See Trial Court Opinion, 3/21/22, at 4 (not paginated).          This is incorrect.

Father had to appeal the termination order. Before the orphans’ court could

terminate Father’s rights, the court had to determine whether Mother’s

averred adoption, contained in her petition, was valid.                Under the

circumstances here, this means the court had to determine whether Mother

met the “cause shown” exception.               If the termination petition is not

cognizable, then the resulting termination decree cannot stand. See M.R.D.,

145 A.3d at 1130.


____________________________________________


11We note that in C.M., the Supreme Court upheld a proposed adoption by
the grandparents. But there, the “cause shown” exception was not implicated
because Mother voluntarily relinquished her rights. C.M., 255 A.3d at 360-
61.

                                          - 12 -
J-S21018-22



      Section 2901 provides, in part: “Unless the court for cause shown

determines otherwise, no decree of adoption shall be entered…” 23 Pa.C.S.A.

§ 2901 (emphasis added). As our Supreme Court explained in R.B.F.:

         Upon a showing of cause, the trial court is afforded
         discretion to determine whether the adoption petition
         should, nevertheless, be granted. […] Such decisions will
         always be confined by a finding of cause and a
         determination of the best interests of the child in each
         individual case. Moreover, like other trial court decisions,
         findings of cause will be reviewed on appeal for an abuse of
         discretion. […] When the requisite cause is demonstrated,
         Section 2901 affords the trial court discretion to decree the
         adoption without termination of the legal parent’s rights
         pursuant to Section 2711[.]

R.B.F., 803 A.2d at 1202 (footnotes omitted) (emphasis added).

      The orphans’ court must determine, in the first instance, whether Mother

demonstrated cause under Section 2901 by clear and convincing evidence. If

an appeal is taken, then the appellate courts review that decision for an abuse

of discretion. Thus, to the extent the record offers some evidentiary basis for

Mother’s appellate argument, we still cannot proceed. Our appellate role is

not to scour the record for facts and then substitute our judgment for that of

the orphans’ court. Rather, our responsibility is to review the record to see

whether the evidence supports the orphans’ court decision. Here, the orphans’

court made no decision, and thus a remand is necessary.

      Father asks us to determine that Mother can never meet the “cause

shown” exception as a matter of law. Father relies on M.R.D. to reason that

an adoption by an unmarried partner is a violation of public policy. There, a


                                    - 13 -
J-S21018-22



mother sought the termination of the father’s parental rights to allow the

maternal grandfather to adopt her children and become the mother’s co-

parent. M.R.D. 145 A.3d at 1118. Because the mother sought to retain her

parental rights, no adoption would be valid unless an exception to the

Adoption Act applied. Obviously, the spousal exception did not apply, and so

Mother had to demonstrate “cause shown” under Section 2901. Id., at 1118.

      Our Supreme Court ultimately concluded that the mother did not meet

the “cause shown” exception. The Court reasoned that the proposed adoption

by the maternal grandfather would not create, or protect the integrity and

stability of, “a new family unit” – i.e., a horizontal relationship involving

parents who are equal to each other and equals with the respect to the

child(ren). Id. at 1128-29. Additionally, the Court found that the proposed

adoption would create a host of confusing hybrid relationships (the maternal

grandfather would be both the father and the grandparent to the children).

Id. The Court further recognized that the maternal grandfather planned to

live separately from the mother and the children. Id. at 1128.

      Finally, the High Court measured public policy considerations, and it

stressed that the Adoption Act might be exploited. The Court cautioned that

permitting the maternal grandfather’s adoption would “open the door for

misuse of adoption proceedings by spiteful parents as a means to involuntarily

terminate the rights of unwanted parents, potentially allowing grandparents,

cousins, pastors, coaches, and a litany of other individuals who have a close

relationship with a child to stand in as prospective adoptive parents so that

                                    - 14 -
J-S21018-22



termination may be achieved.” Id. at 1129. As our Supreme Court noted,

“[g]iven that the complete and irrevocable termination of parental rights is

one of the most serious and severe steps a court can take, we must ensure

that we do not open the floodgates to such gamesmanship.” Id. (citation

omitted).

      Instantly, Father argues that the case before us is the exact type of

nuclear custody battle the Supreme Court foretold in M.R.D. See Father’s

Brief at 14; see also M.R.D., 145 A.3d at 1134 (Wecht, J., concurring) (“[T]o

allow custody litigants to invoke [termination] petitions as a weapon would

foster the creation of orphans and ’provide parents with a new, and in our

view dangerous, tactic in heated custody disputes; indeed, one can imagine

routine cross-petitions for termination as part of custody battles.’” L.J.B., 18

A.3d at 1110.); and see C.M., 255 A.3d at 362 (“We acknowledge the solemn

reality that a decree terminating parental rights is widely regarded as the civil

law equivalent to the death penalty, forever obliterating the fundamental legal

relationships between parent and child.”) (Citations omitted).

      Although we share these concerns, we do not read M.R.D. to mean that

petitioners like Mother and Boyfriend are barred from invoking the “cause

shown” exception as a matter of law.            To extend M.R.D. to these

circumstances would require this Court to break new ground.

      The Supreme Court never decided whether “a long-term committed

partner necessarily could excuse the spousal requirement” in a termination

matter. See M.R.D., 145 A.3d at 1131 (Baer, J., concurring). As then-Justice,

                                     - 15 -
J-S21018-22



now Chief Baer noted in his concurring opinion in M.R.D., the mother in that

case did not propose an adoption by a “long-term committed partner.” Id.

Therefore, we are without precedent to rule on this issue as matter of law;

setting policy decisions like this is not a function of the Superior Court. “It is

not the prerogative of an intermediate appellate court to enunciate new

precepts of law or to expand legal doctrines. Such is a province reserved to

the Supreme Court.” Lewis v. Lewis, 234 A.3d 706, 717 n.3 (Pa. Super.

2020) (citation omitted). As such, we leave the question of whether Mother

can meet the “cause shown” exception, as a matter of law, for our Supreme

Court.

      Whether Mother met the “cause shown” exception, as a matter of fact,

is for the orphans’ court to determine in the first instance. We leave to the

discretion of the orphans’ court whether it can decide the “cause shown” issue

from the evidence already of record, or whether another hearing is necessary

to make that determination.

      As we noted above, Mother’s prima facie case not only included the

threshold “cause shown” exception, but also the statutory grounds for

termination under Section 2511(a) and (b). The orphans’ court determined

Mother proved by clear and convincing evidence that termination was

warranted under Section 2511(a)(1) and (b). In his second appellate issue,

Father does not challenge the court’s determination under Section 2511(a)(1).

Rather, Father argues the orphans’ court erred when it failed to give primary




                                     - 16 -
J-S21018-22



consideration to Child’s needs and welfare under Section 2511(b). Given our

disposition, we address this issue.

      Section 2511(b) provides in relevant part:

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         […].

23 Pa.C.S.A. § 2511(a)(b).

      This Court has explained that:

         [S]ection 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child.
         In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
         this Court stated, “Intangibles such as love, comfort,
         security, and stability are involved in the inquiry into the
         needs and welfare of the child.” In addition, we instructed
         that the trial court must also discern the nature and status
         of the parent-child bond, with utmost attention to the effect
         on     the     child  of    permanently     severing     that
         bond. Id. However, in cases where there is no evidence of
         a bond between a parent and child, it is reasonable to infer
         that no bond exists. In re K.Z.S., 946 A.2d 753, 762-63
         (Pa. Super. 2008). Accordingly, the extent of the bond-
         effect analysis necessarily depends on the circumstances of
         the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      On appeal, Father does not argue that termination would be detrimental

to the Child because it would sever their parent-child relationship. Instead,

he argues that termination is not in the Child’s best interest, because the

                                      - 17 -
J-S21018-22



effect of the termination would also sever whatever custody rights the Paternal

Grandparents would have. See 23 Pa.C.S.A. § 5326 (providing that a

grandparent’s right to seek custody shall be terminated upon the adoption of

the child, unless the child was adopted by another grandparent, great-

grandparent, or stepparent).

       This argument is without merit.         While the Section 2511(b) analysis

depends upon the circumstances of the particular case, the court was not

required to evaluate the bond between the child and a grandparent; rather,

the court must evaluate the parent-child bond. And when there is no evidence

of such a bond, courts may infer that none exists. See K.Z.S., 946 A.2d at

762-63. Here, the record indicates that there is no bond between Father and

the Child.

       Furthermore, record supports the orphans’ court determination that

Mother established grounds for termination under Section 2511(b). Among

other reasons, we note that the Child refers to Boyfriend as her dad, and when

asked whether she knew anyone by Father’s first name, the Child thought of

a classmate. The Child has a close relationship with her half-sibling and with

Boyfriend’s other son. Therefore, we conclude the orphans’ court did not err

or abuse its discretion when it determined that termination would best serve

the Child’s needs and welfare under Section 2511(b).12

____________________________________________


12 We also note that a potential adoption by Boyfriend might not necessarily
terminate the Paternal Grandparents’ ability to seek custody under Section
(Footnote Continued Next Page)


                                          - 18 -
J-S21018-22



        In sum, Mother has not established all the elements of her prima facie

case.    Although Mother has established the grounds for the involuntary

termination of Father’s rights under Section 2511(a)(1) and (b), the orphans’

court did not decide whether Mother demonstrated “cause shown” under

Section 2901 to render her termination petition cognizable.

        Decree vacated. Case remanded for proceedings consistent with this

memorandum. Jurisdiction relinquished.

        Judge Dubow joins the Memorandum.

        Judge Pellegrini concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/09/2022




____________________________________________


5326 of the Child Custody Act, which does not define “stepparent.” That
question is not before us, and thus we do not address it. However, we note
that nothing in the record suggests that Mother plans to end their relationship
with the Child. In fact, Mother testified that it was never her intention to keep
the Child from the Paternal Grandparents and to do so “would only hurt [the
Child].” See N.T. at 9. Because Father did not appear at the termination
hearing, we must accept Mother’s uncontested testimony.


                                          - 19 -